EAGLES, Judge.
Defendant argues that the trial court erred in denying his motion to dismiss for lack of personal jurisdiction. Defendant argues that the trial court lacks personal jurisdiction because (1) he was never served with a copy of the summons and complaint in this action, (2) no alias and pluries summons was issued nor was any endorsement secured from the clerk’s office, (3) he properly preserved his objection to the trial court’s assertion of personal jurisdiction, and (4) he made no general appearance or other waiver of his objection to the trial court’s assertion of personal jurisdiction. We do not reach the merits of defendant’s appeal, however, because we conclude that defendant’s appeal from denial of a motion to dismiss is interlocutory and must be dismissed.
We recognize that G.S. l-277(b) provides that an “interested party shall have the right of immediate appeal from an adverse ruling as to the jurisdiction of the court over the person or property of the defendant. . . .” This right of immediate appeal is limited, however, in that
“G.S. 1-277(b) applies to the state’s authority to bring a defendant before its courts, not to technical questions concerned only with whether that authority was properly invoked from a procedural standpoint. . . . [I]f the court has the jurisdictional power to require that the party defend and the challenge is merely to the process of service used to bring the party before the court, G.S. 1-277(b) does not apply.” Love v. Moore, 305 N.C. 575, 580, 291 S.E.2d 141, 145 (1982). “Allowing an immediate appeal only for ‘minimum contacts’ jurisdictional questions precludes premature appeals to the appellate courts about issues of technical defects which can be fully and adequately considered on an appeal from final judgment, while ensuring that parties who have less than ‘minimum contacts’ with this state will never be forced to trial against their wishes.” Id. at 581, 291 S.E.2d at 146.
Updike v. Day, 71 N.C. App. 636, 637, 322 S.E.2d 622, 622-23 (1984). Defendant’s appeal here pertains merely to the “process of service used to bring the party before the court. .. .” Love v. Moore, 305 N.C. 575, 580, 291 S.E.2d 141, 145 (1982). Accordingly, we dismiss defendant’s appeal ex mero motu as interlocutory. We need not address plaintiff’s remaining assignments of error as they too are interlocutory and do not affect a substantial right.
*645Dismissed.
Judges JOHN and WALKER concur.